Citation Nr: 1737704	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-14 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the left hip.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities. 


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1963, and in September 1963, with additional service in the United States Army Reserve and Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In its prior remand, the Board sought to clarify whether the Veteran wished to attend a hearing before the Board, as it appeared that the agency of original jurisdiction (AOJ) mailed prior hearing notices to an incorrect address.  The Board directed the AOJ to verify the Veteran's correct address, and the record indicates that the AOJ identified a new address for the Veteran.  The record does not contain returned mail from the Veteran's updated address, and it appears that the AOJ mailed new hearing notices to this updated address in January 2017.  Regardless, the Veteran did not appear at a scheduled hearing before the Board in February 2017.  Accordingly, the Board finds that the Veteran has waived his right to a hearing.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board may adjudicate the Veteran's claims of entitlement to service connection for a disability of the left hip and peripheral neuropathy of the lower extremities.  VA examinations are required to determine whether the Veteran's disability of the left hip and peripheral neuropathy of the lower extremities are the result of his active duty service.  See 38 U.S.C.A. § 5103A (2016).  

The Veteran's claims file includes service treatment records, but it appears that some of the Veteran's service treatment records (including those referenced by the Veteran in his formal appeal (VA Form 9)) are not of record.  It is unclear whether the AOJ attempted to obtain these service treatment records from repositories controlled by the U.S. Army Reserve, the Army National Guard, or other organizations that may have these records.  The AOJ should perform an additional search for these records on remand, and should obtain any VA treatment records not already associated with the Veteran's claims file.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the Veteran's claims file.

2.  Contact the appropriate record repositories to obtain the Veteran's complete Army Reserve and/or Army National Guard service treatment records.  If, after making reasonable efforts to obtain the records described above, VA is unable to obtain them, notify the Veteran and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and cause of any disability of the left hip and any peripheral neuropathy of the lower extremities.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the results of these examinations, and a review of the record, the examiner should provide opinions as to the following:

(a)(i)  Please identify the disability or disabilities affecting the Veteran's left hip.

(ii)  Is the Veteran's disability of the left hip the result of a congenital defect, a congenital disease, or an acquired disorder?  For purposes of VA compensation, a congenital "defect" is defined as a condition that is more or less stationary in nature, whereas a congenital "disease" is defined as a condition capable of improving or deteriorating.  The Board notes that the Veteran reportedly suffers from Legg-Perthes disease. 

(iii)  If it is determined that the Veteran has a congenital defect, is it at least as likely as not (a 50 percent or greater probability) that this defect was subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

(iv)  If it is determined that the Veteran has a congenital disease, was this disease aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progression of the disease.

(v)  If it is determined that the Veteran has an acquired disorder, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's current disability of the left hip was incurred in military service, is otherwise related to his service, or was aggravated by military service?  In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progression of the disease.

(b)  Is the Veteran's peripheral neuropathy of the bilateral lower extremities at least as likely as not (50 percent or greater probability) to have had its onset during, or is causally related to, the Veteran's military service?  The examiner should also discuss whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities is causally related to his disability of the left hip.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).


	(CONTINUED ON NEXT PAGE)













5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b).






